Motion granted insofar as to enlarge the time of the appellant-respondent, the City of New York, to serve and file its record on appeal and appellant’s points up to and including April 28, 1959, with notice of argument for the June 195.9 Term of this court, said appeal to be argued or submitted when reached, with leave, however, to the claimants-respondents and the claimants-respondents-appellants to re-present the question of appealability on the argument or submission of the appeal. Concur — Breitel, J. P., Rabin, Yalente, Stevens and Bergan, JJ.